Citation Nr: 0504738	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  99-06 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an increased disability rating for residuals 
of a gunshot wound, status post colon resection and repair, 
currently evaluated as 20 percent disabling.


(The issues of whether there was clear and unmistakable error 
in a rating decision of March 12, 1971, and of entitlement to 
an effective date earlier than March 27, 1997, for the award 
of a 10 percent evaluation for right hip disability; for the 
award of a 20 percent evaluation for residuals of a gunshot 
wound to the right abdomen, status post colon resection and 
repair; and for the award of a 30 percent evaluation for 
residuals of a gunshot wound involving Muscle Group XIX, are 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from February 1969 to 
February 1971.  He served in Vietnam, and his awards and 
decorations include the Purple Heart and the Combat 
Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, which in pertinent part denied entitlement to 
a rating in excess of 10 percent for residuals of a gunshot 
wound to the right abdomen.  The veteran testified before the 
undersigned at a hearing held in Washington, DC in July 2000.  
This case was remanded by the Board in November 2000.  

While the case was in remand status the RO in May 2002 
increased the evaluation assigned the disability at issue to 
20 percent.  The May 2002 rating decision and a June 2002 
rating decision addressed a number of other issues, and in 
June 2002 the veteran identified the claims he no longer 
wished to pursue, and those for which he desired appellate 
review.  After carefully reviewing his June 2002 
correspondence, as well as his subsequent correspondences, 
the Board finds that the veteran has not withdrawn his appeal 
with respect to entitlement to an increased rating for the 
residuals of a gunshot wound to the right abdomen, status 
post colon resection and repair; that issue remains before 
the Board for appellate review.

The Board notes that following the November 2000 remand, the 
veteran perfected his appeal of several other issues, and 
that he presented testimony as to those issues before another 
Veterans Law Judge in August 2004.  At that hearing he did 
not address the increased rating issue listed on the title 
page of this action, and did not otherwise indicate that he 
desired the Veterans Law Judge to assume jurisdiction over 
that issue.  The Board notes that when he testified before 
the undersigned in July 2000, the only issue developed for 
appellate review was the issue listed on the title page of 
this action.  For this reason, the undersigned will address 
only the issue listed on the title page of this action, and 
the Board will issue a separate decision, under the signature 
of the Veterans Law Judge who conducted the August 2004 
hearing, as to the remaining issues developed for appellate 
review.  See 38 U.S.C.A. § 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim. 

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate the claim for an increased disability rating 
for residuals of a gunshot wound, status post colon resection 
and repair, and has not been adequately advised as to what 
evidence VA would obtain for him and of what information or 
evidence he was responsible for submitting.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In order to ensure that the veteran receives the 
due process to which he is entitled in connection with the 
instant appeal, the Board finds that remand of the case is 
appropriate.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim for an increased disability 
rating for residuals of a gunshot 
wound, status post colon resection 
and repair.  The letter should also 
specifically inform the veteran of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to the instant claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA or private, who 
may possess additional records 
pertinent to the claim for an 
increased rating for residuals of a 
gunshot wound, status post colon 
resection and repair.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full, to 
include additional VA examination of 
the veteran if deemed warranted.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and the 
implementing regulations.  Then the 
RO should re-adjudicate the issue of 
entitlement to an increased rating 
for residuals of a gunshot wound, 
status post colon resection and 
repair.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).





	                  
_________________________________________________
	MICHAEL S. SIEGEL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


